DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responsive to the communications filed on 1 March 2021.  Claims 11-13, 15, 31-39, 41-45, 47-54 and 56-59 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharp (Hereinafter, Sharp, US 2014/0260692 A1) in view of Peterson et al. (Peterson - WO 2019/035950 A1), Meganathan et al. (Hereinafter, Meganathan, US 2018/0284974 A1), and further in view of Obukhov et al. (Hereinafter, Obukhov, US 2015/0098686 A1, See IDS filed on 04/06/2021).
Per claim 11,    Sharp discloses a computing device (e.g., exemplary computer 500 as shown in Fig. 5; paragraph [0164]) comprising: 
one or more processors (e.g., processor 502 as shown in Fig. 5; paragraph [0164]); and 
one or more memory storage devices storing processor executable instructions (e.g., non-volatile memory 506 as shown in Fig. 5; paragraph [0164]) that, responsive to execution by the one or more processors, cause the computing device to : 
establish, over a network (e.g., internet connection 2000 as shown in Fig. 2), a connection between a vape detection device and an organization information distribution system (Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The 
shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; paragraph [0166], “ … A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ...   “); but does not explicitly disclose:
receive , over the network, a vape detection trigger event from the vape detection device; [[and]]
deploy , over the network, a notification of the vape trigger across the organization information distribution system to one or more devices;
extract timestamp information from the vape detection trigger event identifying a particular point in time associated with the trigger event;
request, over the network, a video clip based on the timestamp information from a video monitoring device associated with the organization information distribution system; and
receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time.
However, Peterson discloses:
receive, over the network, a vape detection trigger event from the vape detection device (paragraph [0011], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. “; paragraph [0036], “In another aspect, the detection sensor 110 may save the base data in a memory (which is not shown) of the detection sensor 1 10. In other words, the detection sensor 1 10 may determine vaping, bullying, or sleep apnea by itself at the site where the detection sensor 1 10 is installed. In this case, the detection sensor 1 10 transmits signals indicating abnormality matching signature of vaping, bully, or apnea. This ensures data privacy, meaning that the data stay within the detection sensor 1 10, and further ensures privacy of people at the site.”; paragraph [0058]); and 
deploy, over the network, a notification of the vape trigger across the organization information distribution system to one or more devices (paragraph [0011]; paragraph [0018], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof.”; paragraph [0029]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Peterson in the methods and apparatus for determining indoor air contaminant levels of Sharp for the purpose of identifying vaping. 
Meganathan discloses:  
extract timestamp information from the vape detection (e.g., smoke/heat/gas sensors/detectors 16C as shown in 2) trigger event (e.g., Step 19) (e.g., Step 52 as shown in Fig. 6; Abstract, “ … The method (10) includes storing time-stamped event data (18) for events associated with each monitored electronic device (16) in an electronic memory (20), and storing a visual representation (22) of the building (12) in the electronic memory (20).   “; paragraphs [0007-0008]; paragraph [0034]; paragraph [0042], “   With reference to FIG. 6, an embodiment of the method 10 is illustrated in a flow chart, with the method 10 using the virtual home memory recreation algorithm 29 to constantly extract and store the time-stamped data 18 and 37, as shown at 52, and checks to see if any signals 28 from the user input device 30 have been received, as shown at 54 …. “); and 
request, over the network, a video clip based on the timestamp information from a video monitoring device associated with the organization information distribution system (paragraph [0023]; paragraph [0034]; paragraph [0037], “ … Additionally, by providing an action icon 36 for certain types of the electronic devices 16, such as, for example, a camera 16A, the user can select the camera 16A as either a user selectable icon or via voice command and the system 10 will send signals 31 to enable the display 34 to initiate a replay of any of the images captured by the camera during a selected timestamp.  “; paragraph [0040]; paragraph [0041], “… In response to a user selecting the particular activity 38 in the visual indication 48, such as via a selectable text icon or via voice command, the system 10 can provide signals 31 to the display 34 that will recreate the activity 38 in the virtual recreation, such as for example, replaying a video and audio recorded by an electronic device carried or operated by a selected individual.  “; claim 17 of Meganathan).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Meganathan  with the methods and apparatus for determining indoor air contaminant levels of Sharp and Peterson for the purpose of recreating time-based events as suggested by Meganathan. 
Obukhov discloses receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time (Obukhov discloses receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time; e.g., cam recording 404 as shown in Fig. 4A; paragraph [0100]; paragraph [0101]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud-based video monitoring device of Obukhov with the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Meganathan for the purpose of making it easier to capture security events on video.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Meganathan, and Obukhov to obtain the invention as specified in claim 1.
Per claim 12, Sharp, Peterson, Meganathan, and Obukhov disclose the computing device as recited in claim 11, wherein to deploy the notification comprises to deploy an immediate view that indicates the vape detection trigger event has been received (Peterson, paragraph [0088]).
Per claim 13
Per claim 15, Sharp, Peterson, Meganathan, and Obukhov disclose the computing device as recited in claim 11, wherein to establish the connection between the vape detection device and the organization information distribution system comprises to:   access an organization profile associated with the organization information distribution system (Peterson, paragraphs [0032-0033]); extract an address associated with the vape detection device from the organization profile (Peterson, paragraph [0053]); and use the address to communicate with the vape detection device(Peterson, paragraph [0057]).
Per claim 31, Sharp, Peterson, Meganathan, and Obukhov disclose the computing device as recited in claim 11, wherein the vape detection trigger event includes particle information describing particles of a vapor detected at the vape detection device (Sharp, paragraph [0009], paragraph [0016], paragraph [0060]; Peterson, paragraph [0006], “…a network interface configured to transmit a signal indicating abnormality matching signature of vaping …“ , paragraph [0015]; paragraph [0038], paragraph [0077]).
Per claim 32, Sharp, Peterson, Meganathan, and Obukhov disclose the computing device as recited in claim 31, wherein the instructions are further executable by the one or more processor to match the particle information to a defined particle profile for a type of vapor (Peterson, Step 570 as shown in Fig. 5; paragraph [0077]), and wherein the notification of the vape trigger includes an identifier for the type of vapor (Peterson, Step 550 as shown in Fig. 5; paragraph [0077]).
Claim 33-35, 39, 41-45, 47-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharp (Hereinafter, Sharp, US 2014/0260692 A1) in view of Peterson et al. (Peterson - WO 2019/035950 A1), and further in view of Wickersham, JR. (Hereinafter, Wickersham, US 2011/0147579 A1).
Per claim 33,    Sharp discloses a method(paragraph [0164]) comprising: 
establishing, over a network (e.g., internet connection 2000 as shown in Fig. 2), a connection between a vape detection device and an organization information distribution system (Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The 
shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; paragraph [0166], “ … A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ...   “);
wherein the vape detection trigger event includes particle information describing particles of a vapor detected at the vape detection device (Sharp, paragraph [0009], paragraph [0018], paragraph [0080]; Peterson, paragraph [0008], '...a network interface configured to transmit a signal Indicating abnormality matching signature of vaping , paragraph [0015]; paragraph [0038], paragraph [0077]); but does not explicitly disclose:
receiving , over the network, a vape detection trigger event from the vape detection device, including a number of particles from the vapor that exceed a specified threshold particle size; and 
deploying, over the network, a notification of the vape trigger across the organization information distribution system.
However, Peterson discloses:
receiving, over the network, a vape detection trigger event from the vape detection device (paragraph [0011], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. “; paragraph [0036], “In another aspect, the detection sensor 110 may save the base data in a memory (which is not shown) of the detection sensor 1 10. In other words, the detection sensor 1 10 may determine vaping, bullying, or sleep apnea by itself at the site where the detection sensor 1 10 is installed. In this case, the detection sensor 1 10 transmits signals indicating abnormality matching signature of vaping, bully, or apnea. This ensures data privacy, meaning that the data stay within the detection sensor 1 10, and further ensures privacy of people at the site.”; paragraph [0058]); and 
deploying, over the network, a notification of the vape trigger across the organization information distribution system (paragraph [0011]; paragraph [0018], In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof.”; paragraph [0029]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Peterson in the methods and apparatus for determining indoor air contaminant levels of Sharp for the purpose of identifying vaping. 
Wickersham discloses including a number of particles from the vapor that exceed a specified threshold particle size (paragraph [0008], “ … The monitoring device can include a mass spectrometer.  The monitoring device can include a quadrapole.  The system can include a threshold indicator configured to signal whether the sample includes a quantity of metal above a threshold.  The threshold indicator can include a microprocessor in communication with the monitoring device.  “; paragraph [0015], “ …The output signal may indicate that a certain level of a predefined element is present in the monitored air sample ... “; paragraph [0014]; paragraph [0015], “ … Microprocessor 160 can receive information via a data interface from mass analyzer 150 regarding the quantity of a predefined element, and compare the quantity information to a threshold, to determine whether to output a signal … “; claim 14 of Wickersham).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the particulate monitoring of Wickersham with the methods and apparatus for determining indoor air contaminant  monitoring the amount of material in a vapor faster as suggested by Wickersham. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, and Wickersham to obtain the invention as specified in claim 33.
Per claim 34,   Sharp, Peterson, and Wickersham disclose the method as recited in claim 33, wherein deploying the notification comprises deploying an immediate view that indicates the vape detection trigger event has been received (Peterson, paragraph [0088]).
Per claim 35, Sharp, Peterson, and Wickersham disclose the method as recited in claim 33, wherein to deploy the notification comprises to: extracting location information from the vape detection trigger event (Peterson, paragraph [0031]); and including the location information in the notification (Peterson, paragraph [0032]). 
Per claim 39, Sharp, Peterson, and Wickersham disclose the method as recited in claim 33,  wherein said establishing the connection between the vape detection device and the organization information distribution system comprises: accessing an organization profile associated with the organization information distribution system (Peterson, paragraphs [0032-0033]); extracting an address associated with the vape detection device from the organization profile (Peterson, paragraph [0053]); and using the address to communicate with the vape detection device(Peterson, paragraph [0057]).
Per claim 41, Sharp, Peterson, and Wickersham disclose the method as recited in claim [[40]] 33, further comprising matching the particle information to a defined 
Per claim 42, Sharp disclose a system(e.g., exemplary computer 500 as shown in Fig. 5; paragraph [0164])  comprising: 
one or more processors (e.g., processor 502 as shown in Fig. 5; paragraph [0164]); and
one or more memory storage devices storing processor executable instructions (e.g., non-volatile memory 506 as shown in Fig. 5; paragraph [0164]) that, responsive to execution by the one or more processors, cause the device to:
establish, over a network, a connection between a vape detection device and an organization information distribution system establish, over a network (e.g., internet connection 2000 as shown in Fig. 2), a connection between a vape detection device and an organization information distribution system (Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ...   “); but do not explicitly disclose:
receive, over the network, a vape detection trigger event from the vape detection device including information describing one or more vapor particles detected at the vape detection device;
match the information describing the one or more vapor particles to a particle profile of a set of particle profiles to determine a type of vapor detected at the vape detection device including to:
compare the information describing the one or more vapor particles to a specified threshold for a particular chemical concentration including a threshold number of vapor particles that are greater than a specified particle size;
determine that an amount of particles of the particular chemical exceeds the specified threshold; and
deploy, over the network, a notification of the type of vapor across the organization information distribution system.
However, Peterson discloses:
receive, over the network, a vape detection trigger event from the vape detection device including information describing one or more vapor particles detected at the vape detection device (paragraph [0011], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. “; paragraph [0036], “In another aspect, the detection sensor 110 may save the base data in a memory (which is not shown) of the detection sensor 1 10. In other words, the detection sensor 1 10 may determine vaping, bullying, or sleep apnea by itself at the site where the detection sensor 1 10 is installed. In this case, the detection sensor 1 10 transmits signals indicating abnormality matching signature of vaping, bully, or apnea. This ensures data privacy, meaning that the data stay within the detection sensor 1 10, and further ensures privacy of people at the site.”; paragraph [0058]); 
match the information describing the one or more vapor particles to a particle profile of a set of particle profiles to determine a type of vapor detected at the vape detection device(e.g., Step 570 as shown in Fig. 5; paragraph [0077]);  and 
deploy, over the network, a notification of the type of vapor across the organization information distribution system (paragraph [0011]; paragraph [0018], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof.”; paragraph [0029]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Peterson in the methods and apparatus for determining indoor air contaminant levels of Sharp for the purpose of identifying vaping.
Wickersham discloses including to:
compare the information describing the one or more vapor particles to a specified threshold for a particular chemical concentration including a threshold number of vapor particles that are greater than a specified particle size (paragraph [0014]; paragraph [0015], “ … Microprocessor 160 can receive information via a data interface from mass analyzer 150 regarding the quantity of a predefined element, and compare the quantity information to a threshold, to determine whether to output a signal … “; claim 14 of Wickersham); and
determine that an amount of particles of the particular chemical exceeds the specified threshold(paragraph [0008], “ … The monitoring device can include a mass spectrometer.  The monitoring device can include a quadrapole.  The system can include a threshold indicator configured to signal whether the sample includes a quantity of metal above a threshold.  The threshold indicator can include a microprocessor in communication with the monitoring device.  “; paragraph [0015], “ …The output signal may indicate that a certain level of a predefined element is present in the monitored air sample ... “).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the particulate monitoring of Wickersham with the methods and apparatus for determining indoor air contaminant levels of Sharp and Peterson for the purpose of monitoring the amount of material in a vapor faster as suggested by Wickersham. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, and Wickersham to obtain the invention as specified in claim 42.
Per claim 43, Sharp, Peterson, and Wickersham disclose the system as described in claim 42, wherein the information describing the one or more vapor particles comprises one or more of a type of vapor particle detected or an amount of vapor particles detected (Peterson, e.g., Step 570 as shown in Fig. 5; paragraph [0077]).
Per claim 44, Sharp, Peterson, and Wickersham disclose the system as described in claim 42, wherein the information describing the one or more vapor particles comprises one or more of temperature, humidity, or pressure associated with the vapor particles (Peterson, paragraph [0050]).
Per claim 45,   Sharp discloses a system (e.g., exemplary computer 500 as shown in Fig. 5; paragraph [0164]) comprising: 
one or more processors (e.g., processor 502 as shown in Fig. 5; paragraph [0164]); and
one or more memory storage devices storing processor executable instructions (e.g., non-volatile memory 506 as shown in Fig. 5; paragraph [0164]) that, responsive to execution by the one or more processors, cause the device to:
monitor a surrounding area for the presence of vapor(Abstract; paragraph [0001]; paragraph [0006]; paragraph [0016]; paragraph [0024])
detect a vapor and determine one or more attributes of particles of the vapor (paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]); but does not expressly disclose:
generate a trigger event that includes information describing the one or more attributes of the particles of the vapor, the one or more attributes specifying a number of particles of the vapor that exceed a particular threshold particle size; and
communicate the trigger event to a remote organization information distribution system.
However, Peterson discloses:
generate a trigger event that includes information describing the one or more attributes of the particles of the vapor (paragraph [0011], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. “; paragraph [0036], “In another aspect, the detection sensor 110 may save the base data in a memory (which is not shown) of the detection sensor 1 10. In other words, the detection sensor 1 10 may determine vaping, bullying, or sleep apnea by itself at the site where the detection sensor 1 10 is installed. In this case, the detection sensor 1 10 transmits signals indicating abnormality matching signature of vaping, bully, or apnea. This ensures data privacy, meaning that the data stay within the detection sensor 1 10, and further ensures privacy of people at the site.”; paragraph [0058]); and 
communicate the trigger event to a remote organization information distribution system (paragraph [0011]; paragraph [0018], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof.”; paragraph [0029]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Peterson in the methods and apparatus for determining indoor air contaminant levels of Sharp for the purpose of identifying vaping. 
Wickersham discloses the one or more attributes specifying a number of particles of the vapor that exceed a particular threshold particle size (paragraph [0008], “ … The monitoring device can include a mass spectrometer.  The monitoring device can include a quadrapole.  The system can include a threshold indicator configured to signal whether the sample includes a quantity of metal above a threshold.  The threshold indicator can include a microprocessor in communication with the monitoring device.  “; paragraph [0015], “ …The output signal may indicate that a certain level of a predefined element is present in the monitored air sample ... “; paragraph [0014]; paragraph [0015], “ … Microprocessor 160 can receive information via a data interface from mass analyzer 150 regarding the quantity of a predefined element, and compare the quantity information to a threshold, to determine whether to output a signal … 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the particulate monitoring of Wickersham with the methods and apparatus for determining indoor air contaminant levels of Sharp and Peterson for the purpose of monitoring the amount of material in a vapor faster as suggested by Wickersham. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, and Wickersham to obtain the invention as specified in claim 45.
Per claim 47,   Sharp, Peterson, and Wickersham disclose the system as recited in claim 45,  wherein to determine the one or more attributes of the particles of the vapor comprises to determine one or more of temperature, humidity, or pressure associated with the particles of the vapor (Sharp, Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; paragraph [0166], “ … A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ... 
Per claim 48,    Sharp, Peterson, and Wickersham disclose the system as recited in claim 45,   wherein to determine the one or more attributes of the particles of the vapor comprises to determine a relative amount of different chemical particles detected in the vapor, and wherein the information describing the one or more attributes of the particles includes a description of the relative amount (Peterson, e.g., Step 570 as shown in Fig. 5; paragraph [0077]).
Per claim 49,   Sharp, Peterson, and Wickersham disclose the system as recited in claim 45,    wherein the instructions are further executable by the one or more processors to match the attributes of the particles to a particle profile from a set of different particle profiles, and to identify the matched particle profile in the trigger event (Sharp, paragraph [0009], paragraph [0016], paragraph [0060]; Peterson, paragraph [0006], “…a network interface configured to transmit a signal indicating abnormality matching signature of vaping …“ , paragraph [0015]; paragraph [0038], paragraph [0077]).
Per claim 50,   Sharp discloses a method (paragraph [0164]) comprising:
monitoring a surrounding area for the presence of vapor(Abstract; paragraph [0001]; paragraph [0006]; paragraph [0016]; paragraph [0024])
detecting a vapor and determine one or more attributes of particles of the vapor (paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]); but does not expressly disclose:
generating a trigger event that includes information describing the one or more attributes of the particles of the vapor, the one or more attributes specifying a number of particles of the vapor that exceed a particular threshold particle size; and
communicating the trigger event to a remote organization information distribution system.
However, Peterson discloses:
generating a trigger event that includes information describing the one or more attributes of the particles of the vapor (paragraph [0011], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. “; paragraph [0036], “In another aspect, the detection sensor 110 may save the base data in a memory (which is not shown) of the detection sensor 1 10. In other words, the detection sensor 1 10 may determine vaping, bullying, or sleep apnea by itself at the site where the detection sensor 1 10 is installed. In this case, the detection sensor 1 10 transmits signals indicating abnormality matching signature of vaping, bully, or apnea. This ensures data privacy, meaning that the data stay within the detection sensor 1 10, and further ensures privacy of people at the site.”; paragraph [0058]); and 
communicating the trigger event to a remote organization information distribution system (paragraph [0011]; paragraph [0018], “In yet another aspect, an alert is transmitted silently from the site to a user when the vaping, or another smoking activity, or bullying is detected. The alert is a text message, an email, an optical flashing, an audible sound, or combination thereof.”; paragraph [0029]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Peterson in the methods and apparatus for determining indoor air contaminant levels of Sharp for the purpose of identifying vaping. 
Wickersham discloses the one or more attributes specifying a number of particles of the vapor that exceed a particular threshold particle size (paragraph [0008], “ … The monitoring device can include a mass spectrometer.  The monitoring device can include a quadrapole.  The system can include a threshold indicator configured to signal whether the sample includes a quantity of metal above a threshold.  The threshold indicator can include a microprocessor in communication with the monitoring device.  “; paragraph [0015], “ …The output signal may indicate that a certain level of a predefined element is present in the monitored air sample ... “; paragraph [0014]; paragraph [0015], “ … Microprocessor 160 can receive information via a data interface from mass analyzer 150 regarding the quantity of a predefined element, and compare the quantity information to a threshold, to determine whether to output a signal … 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the particulate monitoring of Wickersham with the methods and apparatus for determining indoor air contaminant levels of Sharp and Peterson for the purpose of monitoring the amount of material in a vapor faster as suggested by Wickersham. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, and Wickersham to obtain the invention as specified in claim 50.
Per claim 51, Sharp, Peterson, and Wickersham disclose the method as recited in claim 50, wherein said determining the one or more attributes of the particles of the vapor comprises determining a type of particle and an amount of particles(Sharp, paragraph [0009], paragraph [0016], paragraph [0060]; Peterson, paragraph [0006], “…a network interface configured to transmit a signal indicating abnormality matching signature of vaping …“ , paragraph [0015]; paragraph [0038], paragraph [0077]).
Per claim 52, Sharp, Peterson, and Wickersham disclose the method as recited in claim 50, said determining the one or more attributes of the particles of the vapor comprises determining one or more of temperature, humidity, or pressure associated with the particles of the vapor (Sharp, Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; paragraph [0166], “ … A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ...   “).
Per claim 53, Sharp, Peterson, and Wickersham disclose the method as recited in claim 50,  wherein said determining the one or more attributes of the particles of the vapor comprises determining a relative amount of different chemical particles detected in the vapor, and wherein the information describing the one or more attributes of the particles includes a description of the relative amount(Sharp, Abstract; paragraphs [0011-0012]; paragraph [0071], “ …The shared sensors 1120 can include one or more sensors to measure such air comfort parameters as absolute humidity or dewpoint temperature, carbon dioxide, non-air quality parameters such as differential static pressure, or air contaminants such as for example, CO, particles, smoke, TVOC's, specific VOC's of interest, formaldehyde, NO, NOX, SOX, nitrous oxide, ammonia, refrigerant gases, radon, ozone, biological and or chemical terrorist agents, mold, other biologicals, and other air contaminants of interest to be sensed.  These sensors may be connected in series, in parallel or a combination of both.   “; paragraph [0072]; paragraph [0166], “ … A computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network ... 
Per claim 54, Sharp, Peterson, and Wickersham disclose the method as recited in claim 50,   further comprising matching the attributes of the particles to a particle profile from a set of different particle profiles (Peterson, e.g., Step 570 as shown in Fig. 5; paragraph [0077]), and identifying the matched particle profile in the trigger event (Sharp, paragraph [0009], paragraph [0016], paragraph [0060]; Peterson, paragraph [0006], “…a network interface configured to transmit a signal indicating abnormality matching signature of vaping …“ , paragraph [0015]; paragraph [0038], paragraph [0077]). 
Claims 36, 37, and 38  are  rejected under 35 U.S.C. 103(a) as being unpatentable over Sharp (Hereinafter, Sharp, US 2014/0260692 A1) in view of Peterson et al. (Peterson - WO 2019/035950 A1), Wickersham, JR. (Hereinafter, Wickersham, US 2011/0147579 A1),  and further in view of Meganathan et al. (Hereinafter, Meganathan, US 2018/0284974 A1).
Per claim 36, Sharp, Peterson, and Wickersham disclose the method as recited in claim 35, but does not expressly disclose the method as further comprising arming a camera that is in proximity to a location identified by the location information.
 Meganathan discloses arming a camera that is in proximity to a location identified by the location information (paragraph [0023]; paragraph [0037], “ … Additionally, by providing an action icon 36 for certain types of the electronic devices 16, such as, for example, a camera 16A, the user can select the camera 16A as either a user selectable icon or via voice command and the system 10 will send signals 31 to enable the display 34 to initiate a replay of any of the images captured by the camera during a selected timestamp. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Meganathan in the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Wickersham for the purpose of recreating time-based events as suggested by Meganathan. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Wickersham, and Meganathan to obtain the invention as specified in claim 36.
Per claim 37, Sharp, Peterson, and Wickersham disclose the method as recited in claim 33, but does not expressly disclose the method as further comprising arming a camera that is in proximity to the vape detection device.
 Meganathan discloses arming a camera that is in proximity to the vape detection device (paragraph [0023]; paragraph [0037], “ … Additionally, by providing an action icon 36 for certain types of the electronic devices 16, such as, for example, a camera 16A, the user can select the camera 16A as either a user selectable icon or via voice command and the system 10 will send signals 31 to enable the display 34 to initiate a replay of any of the images captured by the camera during a selected timestamp.  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Meganathan in the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Wickersham for the purpose of recreating time-based events as suggested by Meganathan. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Wickersham, and Meganathan to obtain the invention as specified in claim 37.
Per claim 38, Sharp, Peterson, and Wickersham disclose the method as recited in claim 33, but does not expressly disclose the method as further comprising: extract timestamp information from the vape detection trigger event; and request a video clip based on the timestamp information from a video monitoring device associated with the organization information distribution system.
Meganathan discloses arming a camera that is in proximity to the vape detection device (paragraph [0023]; paragraph [0037], “ … Additionally, by providing an action icon 36 for certain types of the electronic devices 16, such as, for example, a camera 16A, the user can select the camera 16A as either a user selectable icon or via voice command and the system 10 will send signals 31 to enable the display 34 to initiate a replay of any of the images captured by the camera during a selected timestamp.  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Meganathan in the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Wickersham for the purpose of recreating time-based events as suggested by Meganathan. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Wickersham, and Meganathan to obtain the invention as specified in claim 38.
Claim 56-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharp (Hereinafter, Sharp, US 2014/0260692 A1) in view of Peterson et al. (Peterson - WO 2019/035950 A1), Wickersham, JR. (Hereinafter, Wickersham, US 2011/0147579 A1), and further in view of Vaidya et al. (Hereinafter, Vaidya, US 2008/0278708 A1).
Per claim 56, Sharp, Peterson, and Wickersham disclose the method as recited in claim 33, but do not expressly disclose the method as further comprising determining whether a particular particle type is not detected in the particle information.
Vaidya discloses determining whether a particular particle type is not detected in the particle information (paragraph [0067]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct spectroscopic detection of Vaidya in the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Wickersham for the purpose of collecting and analyzing chemical analyte samples without extensive handling or processing of the sample as suggested by Vaidya (paragraph [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Wickersham, and Vaidya to obtain the invention as specified in claim 56.
Per claim 57
Per claim 58, Sharp, Peterson, and Wickersham disclose the system as described in claim 42, but do not expressly disclose wherein the processor executable instructions, responsive to execution by the one or more processors, further cause the device to determine that a particular particle type is not identified in the information describing the one or more vapor particles.
Vaidya discloses wherein the processor executable instructions, responsive to execution by the one or more processors, further cause the device to determine that a particular particle type is not identified in the information describing the one or more vapor particles (paragraph [0067]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct spectroscopic detection of Vaidya in the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Wickersham for the purpose of collecting and analyzing chemical analyte samples without extensive handling or processing of the sample as suggested by Vaidya (paragraph [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharp, Peterson, Wickersham, and Vaidya to obtain the invention as specified in claim 58.
Per claim 59, Sharp, Peterson, and Wickersham disclose the system as described in claim 58, wherein to determine that a particular particle type is not identified in the information describing the one or more vapor particles is implemented as part of a false identification prevention process (paragraph [0067]).
Response to Arguments
Interview Summary
Examiner acknowledges Applicant’s interview summary.
Claim Objection
Claim objections are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
Regarding claim 11, Applicant argues that  Meganathan makes no mention of to "extract timestamp information from the vape detection trigger event identifying a particular point in time associated with the trigger event" and to "receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time" as recited in amended claim 11
The Examiner disagrees since Meganathan is applicable any time-based event associated with monitoring events in a building (See Abstract; paragraph [0033]).  Meganathan discloses:  
extract timestamp information from the vape detection (e.g., smoke/heat/gas sensors/detectors 16C as shown in 2) trigger event (e.g., Step 19) (e.g., Step 52 as shown in Fig. 6; Abstract, “ … The method (10) includes storing time-stamped event data (18) for events associated with each monitored electronic device (16) in an electronic memory (20), and storing a visual representation (22) of the building (12) in the electronic memory (20).   “; paragraphs [0007-0008]; paragraph [0034]; paragraph [0042], “   With reference to FIG. 6, an embodiment of the method 10 is illustrated in a flow chart, with the method 10 using the virtual home memory recreation algorithm 29 to constantly extract and store the time-stamped data 18 and 37, as shown at 52, and checks to see if any signals 28 from the user input device 30 have been received, as shown at 54 …. “); and 
request, over the network, a video clip based on the timestamp information from a video monitoring device associated with the organization information distribution system (paragraph [0023]; paragraph [0034]; paragraph [0037], “ … Additionally, by providing an action icon 36 for certain types of the electronic devices 16, such as, for example, a camera 16A, the user can select the camera 16A as either a user selectable icon or via voice command and the system 10 will send signals 31 to enable the display 34 to initiate a replay of any of the images captured by the camera during a selected timestamp.  “; paragraph [0040]; paragraph [0041], “… In response to a user selecting the particular activity 38 in the visual indication 48, such as via a selectable text icon or via voice command, the system 10 can provide signals 31 to the display 34 that will recreate the activity 38 in the virtual recreation, such as for example, replaying a video and audio recorded by an electronic device carried or operated by a selected individual.  “; claim 17 of Meganathan).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Meganathan  with the 
However, Meganathan was not relied upon to disclose the “receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time” as recited in amended claim 11.
Obukhov discloses receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time (Obukhov discloses receive, over the network, a video clip that includes buffered video data captured prior to the particular point in time along with live video data captured subsequent to the particular point in time; e.g., cam recording 404 as shown in Fig. 4A; paragraph [0100]; paragraph [0101]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud-based video monitoring device of Obukhov with the methods and apparatus for determining indoor air contaminant levels of Sharp, Peterson, and Meganathan for the purpose of making it easier to capture security events on video.  Thus, Examiner maintains the rejection of claim 11.
Regarding claim 33, the Applicant argues that Sharp makes no mention of the notion of a “vape detection trigger event includes particle information describing | particles of a vapor detected at the vape detection device, including a number of |particles from the vapor that exceed a specified threshold particle size” as recited in the amendment to claim 33.
The Examiner disagrees since  Sharp and Petersen disclose wherein the vape detection trigger event includes particle information describing particles of a vapor detected at the vape detection device (Sharp, paragraph [0009], paragraph [0018], paragraph [0080]; Peterson, paragraph [0008], '...a network interface configured to transmit a signal Indicating abnormality matching signature of vaping , paragraph [0015]; paragraph [0038], paragraph [0077]).  Moreover, Sharp was not relied upon to disclose “including a number of particles from the vapor that exceed a specified threshold particle size” as recited in amended claim 33. Wickersham discloses including a number of particles from the vapor that exceed a specified threshold particle size (paragraph [0008], “ … The monitoring device can include a mass spectrometer.  The monitoring device can include a quadrapole.  The system can include a threshold indicator configured to signal whether the sample includes a quantity of metal above a threshold.  The threshold indicator can include a microprocessor in communication with the monitoring device.  “; paragraph [0015], “ …The output signal may indicate that a certain level of a predefined element is present in the monitored air sample ... “; paragraph [0014]; paragraph [0015], “ … Microprocessor 160 can receive information via a data interface from mass analyzer 150 regarding the quantity of a predefined element, and compare the quantity information to a threshold, to determine whether to output a signal … “; claim 14 of Wickersham).  Thus, Examiner maintains the rejection of claim 33
Independent claims 42, 45, and 50 are amended similarly, but not identically, to independent claim 33 and thus the comments above apply to these claims as well. For at least this reason, Examiner submits that the cited combination of references teach or 
Claims 12, 13, 15, 31, 32, 34-39, 41, 43, 44, 47-49, and 51-54 depend from one of the rejected base claims mentioned above and thus are not allowable for at least the reason that they depend from a rejected base claim. These claims are also not allowable over the applied prior art references. Accordingly, Examiner maintains the § 103 rejections of these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173